--------------------------------------------------------------------------------

Exhibit 10.1




UAL CORPORATION
2006 DIRECTOR EQUITY INCENTIVE PLAN
AMENDMENT NO. 2


This Amendment No. 2 (this “Amendment”) to the UAL Corporation 2006 Director
Equity Incentive Plan, dated February 1, 2006 (the “DEIP”), as amended September
26, 2008, sponsored by UAL Corporation, a Delaware corporation (“UAL”), is made
as of this 11th date of June, 2009.


WHEREAS, UAL desires to amend the DEIP to permit the grant of Share Units (as
defined in the DEIP) as Periodic Awards (as defined in the DEIP) and to permit
Share Units to be settled in cash; and


WHEREAS, pursuant to Section 15 of the DEIP, the DEIP may be amended by a
writing approved by the Board of Directors of UAL (the “Board”);


NOW THEREFORE, subject to approval of the Board, UAL hereby amends the DEIP as
follows (capitalized terms not otherwise defined herein shall have the meaning
assigned thereto in the DEIP):


1.             Amendment and Restatement of Section 2(dd).  Section 2(dd) of the
DEIP is hereby amended and restated in its entirety to read as follows:


“(dd)     Share Account.  “Share Account” means an Account to which credits are
made pursuant to Sections 5(c) or 6(a), or deferred amounts are credited
pursuant to Section 6(b) and/or 6(c) and earnings are credited pursuant to
Section 6(d)(ii) in Share Units.”


2.             Amendment and Restatement of Section 2(ff).  Section 2(ff) of the
DEIP is hereby amended and restated in its entirety to read as follows:


“(ff)       Share Units.  “Share Units means a unit credited to a Participant’s
Share Account at the discretion of the Board pursuant to Section 5(c) or Section
6 that represents the economic equivalent of one Share.  A Participant will not
have any rights as a stockholder with respect to Share Units until the
Participant is distributed Shares (if any) pursuant to Section 7.


3.             Amendment and Restatement of Section 5(c).   Section 5(c) of the
DEIP is hereby amended and restated in its entirety to read as follows:


“(c)        Periodic Awards.  At the discretion of the Board, a Qualified
Director may be granted from time to time one or more equity-based awards, which
may include (i) Options, (ii) Restricted Stock, (iii) Stock Appreciation Rights,
(iv) Share Units, (v) Shares and/or (vi) other equity-based or equity-related
awards.  The terms of Options, Restricted Stock and Stock Appreciation Rights
are set forth in Sections 8, 9 and 10, respectively.”

 
 

--------------------------------------------------------------------------------

 

4.             Amendment and Restatement of Section 7(a)(iii).  Section
7(a)(iii) of the DEIP is hereby amended and restated in its entirety to read as
follows:


“(iii)       Medium of Distribution.  Any distribution from a Participant’s Cash
Account will be made in cash.  Subject to Section 14 and except as otherwise set
forth in this Section 7(a)(iii), any distribution from a Participant’s Share
Account will be made in whole Shares only, rounded up to the next whole
Share.  Notwithstanding anything to the contrary in the immediately preceding
sentence, the Board shall be permitted to provide that Share Units will be
settled in cash.  Accordingly, to the extent that the terms of any award of
Share Units credited to a Participant’s Share Account requires that such Share
Units be settled in cash instead of in Shares, then any distribution from such
Participant’s Share Account with respect to such Share Units shall be made in
cash in an amount equal to the Market Price of a Share on the date of
distribution multiplied by the number of Share Units (including any fraction
thereof), provided that the Board may specify in the terms of the award that
another amount in cash will be distributed in respect of such Share Units. To
the extent that the Board specifies that Share Units will be settled in cash,
the medium of distribution set forth in the immediately preceding sentence shall
override any provision of this Plan to the contrary requiring the distribution
of such Share Units to be made in Shares.  Share Units settled in cash will not
reduce the number of Shares available under the DEIP as set forth in Section
3(a).




IN WITNESS WHEREOF, UAL has executed this Amendment as of the date first above
written.


UAL CORPORATION




by:
/s/ Paul R. Lovejoy
   
Name: Paul R. Lovejoy
 
Title: Senior Vice President, General Counsel and Secretary


 

--------------------------------------------------------------------------------